J. Howard Rossbach, J.
Defendant is the owner of a licensed bar and cabaret which has a capacity of 58 persons. He is charged under the New York City Administrative Code with failing to have posted a sign stating that occupancy by more than that number of persons is dangerous and unlawful. Summonses for this violation are not uncommon; this is the second one that defendant has received in the last few years.
Section C26-1440.0 of the Code provides: ‘ ‘ Capacity of premises to be posted conspicuously.— a In every room or in any portion of a premises or building which is used as a place of assembly there shall be conspicuously posted signs indicating the number of persons who may legally occupy said room or space.”
Defendant claims that his establishment is not a '‘ Place of Assembly” because its capacity is less than 75 persons. He cites section C26-116.0 of the code which states: ‘ ‘ Place of Assembly.— The term ‘ place of assembly ’ shall mean a room or space which is occupied by seventy-five or more persons and which is used for educational, recreational or amusement purposes and shall include * * * cabarets, night clubs, restaurants * * * ”,
Defendant is correct. Apparently the very important provisions of the code regarding means of egress, lighting and safety which govern “ Places of Assembly ” as set forth in article 18 of chapter 26 of the Administrative Code thereof do not apply *180to the small cafe, cabaret or boite de unit. The solons at their next session might do well to consider whether the safety of patrons of such establishments are adequately safeguarded or whether new laws to protect these persons are necessary.